Securities Act File No.333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) DREYFUS RESEARCH GROWTH FUND, INC. (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on May 23, 2011 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of common stock, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. DREYFUS RESEARCH GROWTH FUND, INC. Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/PROXY STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Exhibit A – Form of Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 6. Information About the Funds Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 7. Voting Information Letter to Shareholders; Questions and Answers; Notice of Joint Special Meeting of Shareholders; Cover Page; Voting Information Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Pages Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of Dreyfus Research Growth Fund, Inc. dated July 1, 2010(1) Item 13. Additional Information About the Funds Being Acquired Statement of Additional Information of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated August 1, 2010(2); Statement of Additional Information of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated August 1, 2010(3); Statement of Additional Information of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., dated May 1, 2011(4) Item 14. Financial Statements Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated March 31, 2010(5); Semi-Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated September 30, 2010(6); Annual Report of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated March 31, 2010(7); Semi-Annual Report of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated September 30, 2010(8); Annual Report of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., dated December 31, 2010(9); Annual Report of Dreyfus Research Growth Fund, Inc., dated February 28, 2011(10) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant's Registration Statement on Form N-1A, filed June 25, 2010 (File No. 2-33733). Incorporated herein by reference to Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A of Dreyfus Manager Funds I filed July 28, 2010 (File No. 333-106576). Incorporated herein by reference to Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A of Dreyfus Manager Funds I filed July 28, 2010 (File No. 333-106576). Incorporated herein by reference to Post-Effective Amendment No. 83 to the Registration Statement on Form N-1A of Dreyfus Funds, Inc. to be filed on or about April 30, 2011 (File No. 002-17531). Incorporated herein by reference to the Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, filed May 26, 2010 (File No. 811-21386). Incorporated herein by references to the Semi-Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, filed November 23, 2010 (File No. 811-21386). Incorporated herein by reference to the Annual Report of Dreyfus Research Core Fund, a series Dreyfus Manager Funds I, filed May 26, 2010 (File No. 811-21386). Incorporated herein by reference to the Semi-Annual Report of Dreyfus Research Core Fund, a series Dreyfus Manager Funds I, November 23, 2010 (File No. 811-21386). Incorporated herein by reference to the Annual Report of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., filed March 3, 2011 (File No. 811-01018). Incorporated herein by reference to the Annual Report of Dreyfus Research Growth Fund, Inc.to be filed on or aboutApril 30, 2011 (File No. 811-01899). DREYFUS ALPHA GROWTH FUND DREYFUS EQUITY GROWTH FUND DREYFUS RESEARCH CORE FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York10166 Dear Shareholder: As a shareholder of Dreyfus Alpha Growth Fund, Dreyfus Equity Growth Fund or Dreyfus Research Core Fund (each, a "Fund"), you are being asked to vote on an Agreement and Plan of Reorganization to allow your Fund to transfer all of its assets in a tax-free reorganization to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I or Class Z shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Acquiring Fund and the Funds.Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund are series of Dreyfus Manager Funds I (the "Trust"), and Dreyfus Equity Growth Fund is a series of Dreyfus Funds, Inc. (the "Company"). Management of Dreyfus has reviewed the funds in the Dreyfus Family of Funds and has concluded that it would be appropriate to consolidate certain funds having similar investment objectives and investment management policies and that would otherwise benefit fund shareholders.As a result of the review, management recommended to the Trust's Board and the Company's Board that the Funds be consolidated with the Acquiring Fund.If the Agreement and Plan of Reorganization is approved and consummated for your Fund, you would no longer be a shareholder of the Fund, but would become a shareholder of the Acquiring Fund.Management believes, with respect to each Fund, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund.The Acquiring Fund, like each Fund, normally invests in growth stocks.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.Management also believes, with respect to each Fund, that the reorganization should enable Fund shareholders to benefit from more efficient portfolio management and will eliminate the duplication of resources and costs associated with marketing and servicing the funds as separate entities.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. After careful review, the Trust's Board of Trustees and the Company's Board of Directors have unanimously approved the proposed reorganization of each Fund for which they are responsible.The Trustees and Directors believe, with respect to each Fund for which they are responsible, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund.The Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.The Trust's Board of Trustees and the Company's Board of Directors each recommends that you read the enclosed materials carefully and then vote FOR the proposal for your Fund. Your vote is extremely important, no matter how large or small your Fund holdings. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. Further information about the proposed reorganizations is contained in the enclosed materials, which you should review carefully before you vote.If you have any questions after considering the enclosed materials, please call 1-800-554-4611 (holders of Class F shares of Dreyfus Equity Growth Fund should call 1-800-645-6561). Sincerely, Bradley J. Skapyak President Dreyfus Manager Funds I Dreyfus Funds, Inc. May , 2011 TRANSFER OF THE ASSETS OF DREYFUS ALPHA GROWTH FUND DREYFUS EQUITY GROWTH FUND DREYFUS RESEARCH CORE FUND TO AND IN EXCHANGE FOR SHARES OF DREYFUS RESEARCH GROWTH FUND, INC. QUESTIONS AND ANSWERS The enclosed materials include a combined Prospectus/Proxy Statement containing information you need to make an informed decision.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the proposed reorganizations. WHAT WILL HAPPEN TO MY FUND INVESTMENT IF THE PROPOSED REORGANIZATION OF MY FUND IS APPROVED? You will become a shareholder of Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about the Closing Date (as defined below), and will no longer be a shareholder of Dreyfus Alpha Growth Fund ("Alpha Growth"), Dreyfus Equity Growth Fund ("Equity Growth") or Dreyfus Research Core Fund ("Research Core") (each, a "Fund" and collectively, the "Funds"), as the case may be.You will receive shares of the Acquiring Fund with a value equal to the value of your investment in the Fund as of the Closing Date.If you hold Class A, Class C or Class I shares of a Fund, you will receive the corresponding Class A, Class C or Class I shares of the Acquiring Fund on the Closing Date.Holders of Class B shares of a Fund will receive Class A shares of the Acquiring Fund on the Closing Date.Holders of Class F shares of Equity Growth will receive Class Z shares of the Acquiring Fund on the Closing Date.Your Fund will then cease operations and will be terminated as a series of either Dreyfus Manager Funds I (the "Trust") or Dreyfus Funds, Inc. (the "Company"), as applicable.The Closing Date is November 7, 2011 for Alpha Growth, November 9, 2011 for Research Core and November 14, 2011 for Equity Growth.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. WHAT ARE THE BENEFITS OF THE PROPOSED REORGANIZATION OF MY FUND FOR ME? The Trust's Board and the Company's Board each believes, with respect to each Fund for which they are responsible, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund that also is managed by Dreyfus.By combining the Funds with the Acquiring Fund, which will then have substantially more assets than each Fund, Fund shareholders should benefit from more efficient portfolio management.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.The reorganization also will eliminate the duplication of resources and costs associated with marketing and servicing the funds as separate entities.Other potential benefits are described in the enclosed combined Prospectus/Proxy Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and each Fund have similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth consistent with the preservation of capital as its primary investment objective and current income as its secondary investment objective.Alpha Growth seeks capital appreciation and Equity Growth seeks long-term growth of capital and income.Research Core seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the Standard & Poor's® 500 Composite Stock Price Index ("S&P 500 Index").Each fund normally invests at least 80% of its net assets in stocks, with Research Core and the Acquiring Fund each investing at least 80% of its net assets in common stocks.Equity Growth invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the S&P 500 Index, or the Nasdaq Composite Index.The portfolio managers for Research Core and the Acquiring Fund use a fundamental, bottom-up research process to identify investments for the funds.Each fund allocates its assets across market sectors, but the Acquiring Fund's portfolio is structured so that its sector weightings generally are similar to those of the Russell 1000® Growth Index, the Acquiring Fund's benchmark.Similarly, the portfolio manager for Equity Growth uses a consistent, bottom-up approach that emphasizes individual stock selection and employs a "growth style" of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time.The portfolio managers for Alpha Growth use a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within large- and mid-cap growth stocks in the U.S. stock market.The portfolio managers for Alpha Growth use, and strictly adhere to, a proprietary valuation model that identifies and ranks stocks based on certain factors, including long-term relative valuations, earnings sustainability and behavioral factors, including earnings revisions and share buybacks.Research Core and the Acquiring Fund may invest up to 25% of their assets in foreign securities, and Equity Growth may up to 30% of its assets in foreign securities.Alpha Growth does not invest in foreign securities, but it may invest in depositary receipts. Dreyfus is the investment adviser to the Funds and the Acquiring Fund and provides day-to-day management of each fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Funds and the Acquiring Fund.For additional information regarding the Funds and the Acquiring Fund, please refer to the enclosed combined Prospectus/Proxy Statement. WHAT ARE THE TAX CONSEQUENCES OF THE PROPOSED REORGANIZATION OF MY FUND? The reorganization of your Fund will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of their Fund's reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations. WHAT ARE THE PRINCIPAL DIFFERENCES BETWEEN CLASS B AND CLASS F SHARES OF MY FUND, AS APPLICABLE, AND CLASS A SHARES AND CLASS Z SHARES OF THE ACQUIRING FUND THAT HOLDERS OF A FUND'S CLASS B AND CLASS F SHARES, AS APPLICABLE, WILL RECEIVE IN THE REORGANIZATION? If you hold Class B shares of a Fund, you will receive Class A shares of the Acquiring Fund with a value equal to the value of your Class B shares as of the Closing Date.If you hold Class F shares of Equity Growth, you will receive Class Z shares of the Acquiring Fund with a value equal to the value of your Class F shares as of the Closing Date.The attributes of the Acquiring Fund's Class A shares are the same as those of the Funds and the other funds in the Dreyfus Family of Funds.The principal differences between Class B shares of each Fund, Class F shares of Equity Growth and Class A and Class Z shares of the Acquiring Fund are their sales charges and eligible investors.Class B shares are not subject to an initial sales charge, but may be subject to a contingent deferred sales charge ("CDSC") when redeemed, generally depending on how long a shareholder has owned Class B shares of the Fund.Some investors may be subject to an initial sales charge in connection with an investment in Class A shares, generally depending on the amount of the investment.Also, Class A shares purchased without an initial sales charge as part of an investment of $1 million or more may be charged a 1% CDSC if redeemed within a year of purchase.An investor pays no sales charge in connection with an investment in Class F or Class Z shares and no CDSC in connection with a redemption of Class F or Class Z shares.Class F and Class Z shares may be purchased only by "grandfathered investors" in each such class, whereas Class A shares are offered to the public.Class B shares of the Funds are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of other funds in the Dreyfus Family of Funds.No sales charge or CDSC will be imposed on former holders of Class B shares who receive Class A shares of the Acquiring Fund at the time of the relevant reorganization.However, former holders of Class B shares who receive Class A shares of the Acquiring Fund in the relevant reorganization would be subject to the initial sales charge and CDSC applicable to such Class A shares on any subsequent purchases or redemptions of Class A shares of the Acquiring Fund after the reorganization. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF MY FUND? Yes.You will continue to enjoy the same shareholder privileges such as the Fund Exchanges service, Dreyfus TeleTransfer Privilege, Dreyfus-Automatic Asset BuilderÒ, Dreyfus Payroll Savings Plan, Dreyfus Government Direct Deposit Privilege, Dreyfus Dividend Options, Dreyfus Auto-Exchange Privilege and Dreyfus Automatic Withdrawal Plan.If you are a holder of Class B shares of a Fund who receives Class A shares of the Acquiring Fund in the reorganization, you will be able to exchange such Class A shares of the Acquiring Fund for Class A shares of other funds in the Dreyfus Family of Funds through the Exchange Privilege.If you are a holder of Class F shares of Equity Growth who receives Class Z shares of the Acquiring Fund in the reorganization, you will be able to exchange such Class Z shares of the Acquiring Fund for certain shares, including Class F shares, of other funds in the Dreyfus Family of Funds through the Exchange Privilege.In addition, if after the reorganization you were to no longer hold Class Z shares of the Acquiring Fund or Class F shares of a Dreyfus fund, you would lose your status as a "grandfathered Class F investor" and would not be able to purchase Class F shares of a Dreyfus fund. WILL THE PROPOSED REORGANIZATION OF MY FUND RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER FUND EXPENSES? The funds generally pay Dreyfus different management fees at different rates.Under their respective agreements with Dreyfus, Alpha Growth and the Acquiring Fund each has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the value of its average daily net assets.Under its agreement with Dreyfus, Research Core has agreed to pay Dreyfus a management fee at the annual rate of 0.70% of the value of its average daily net assets.Under its agreement with Dreyfus, Equity Growth has agreed to pay Dreyfus a management fee at the annual rate of 0.65% of the value of its average daily net assets up to and including $250 million, 0.60% of the value of its average daily net assets between $250 million and up to and including $500 million, 0.55% of the value of its average daily net assets between $500 million and up to and including $750 million, and 0.50% of the value of its average daily net assets over $750 million.For its last fiscal year, Equity Growth paid Dreyfus a management fee at the annual rate of 0.64% of the value of its average daily net assets. Certain classes of shares of the Funds had a higher annual expense ratio, and certain classes of shares of the Funds had a lower annual expense ratio, than the corresponding class of shares of the Acquiring Fund (with holders of Class B shares of the Funds receiving Class A shares of the Acquiring Fund and holders of Class F shares of Equity Growth receiving Class Z shares of the Acquiring Fund), as of each fund's most recent fiscal year end.For any class of shares of a Fund that had a lower total annual expense ratio than the corresponding class of shares of the Acquiring Fund, if Fund shareholders approve that Fund's reorganization, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of each class of shares of the Acquiring Fund do not exceed the total annual expense ratio of the corresponding class of shares of the Fund as of its most recent fiscal year end.Assuming each of the reorganizations is approved and consummated, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of Class A, Class C, Class I and Class Z shares of the Acquiring Fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25%, 2.05%, 0.95% and 1.01%, respectively. WILL I BE CHARGED A SALES CHARGE, REDEMPTION FEE OR CDSC AT THE TIME OF THE REORGANIZATION OF MY FUND? No.No sales charge, redemption fee or CDSC will be imposed at the time of the reorganization of your Fund.Any subsequent investment in the Acquiring Fund, including by holders of Class B shares of a Fund who receive Class A shares of the Acquiring Fund in a reorganization, will be subject to any applicable sales charges and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the reorganization will be subject to the same CDSC as redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund (calculated from the date of original purchase of your Fund shares). WHO WILL PAY THE EXPENSES OF THE PROPOSED REORGANIZATION OF MY FUND? Dreyfus, and not the Funds or the Acquiring Fund, will pay the expenses directly related to the proposed reorganization of each Fund.As discussed further in the enclosed combined Prospectus/Proxy Statement, transaction costs associated with any repositioning of a Fund's portfolio in connection with the proposed reorganization of the Fund before and after consummation of the reorganization will be borne by the Fund and the combined fund, respectively. HOW DO THE TRUST'S BOARD AND COMPANY'S BOARD RECOMMEND I VOTE? As to each Fund, after considering, among other factors, the terms and conditions of the reorganization, the investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust's Board of Trustees, on behalf of Alpha Growth and Research Core, and the Company's Board of Directors, on behalf of Equity Growth, believe that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders.In reaching this conclusion, the Trust's Board of Trustees, on behalf of each of Alpha Growth and Research Core, and the Company's Board of Directors, on behalf of Equity Growth, determined that reorganizing the relevant Fund into the Acquiring Fund, which also is managed by Dreyfus and has a similar investment objective and similar investment management policies as the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue similar investment goals in a larger combined fund.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than the Funds.By combining the Funds with the Acquiring Fund, which will then have substantially more assets than each Fund, shareholders of each Fund also should benefit from more efficient portfolio management.Therefore, the Trust's Board of Trustees and the Company's Board of Directors, as applicable, recommend that you vote FOR the reorganization of your Fund. HOW CAN I VOTE MY SHARES? You can vote in any one of the following ways: · By mail, with the enclosed proxy card and postage-paid envelope; · By telephone, with a toll-free call to the number listed on your proxy card; · Through the Internet, at the website address listed on your proxy card; or · In person at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card.Whichever voting method you choose, please take the time to read the combined Prospectus/Proxy Statement before you vote. Please note: if you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal.Thank you in advance for your vote. DREYFUS ALPHA GROWTH FUND DREYFUS RESEARCH CORE FUND (Each, a Series of Dreyfus Manager Funds I) DREYFUS EQUITY GROWTH FUND (A Series of Dreyfus Funds, Inc.) NOTICE OF SPECIAL JOINT MEETING OF SHAREHOLDERS To the Shareholders: A Special Joint Meeting of Shareholders of Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund, each a series of Dreyfus Manager Funds I (the "Trust"), and Dreyfus Equity Growth Fund (with Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund, each, a "Fund"), a series of Dreyfus Funds, Inc. (the "Company"), will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, on Thursday, August 11, 2011, at 11:00 a.m., as to each Fund, for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I and Class Z shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization").Class A, Class C, Class I and Class Z shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A, Class B, Class C, Class I and Class F shares, as applicable, with holders of Class B and Class F shares receiving Class A shares and Class Z shares, respectively, of the Acquiring Fund, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust or the Company, as applicable; and 2. To transact such other business as may properly come before the meeting, or any adjournment or adjournments thereof. Shareholders of record of the respective Fund at the close of business on May 18, 2011 will be entitled to receive notice of and to vote at the meeting. By Order of the Boards of Trustees/Directors Michael A. Rosenberg Secretary New York, New York May , 2011 WE NEED YOUR PROXY VOTE A SHAREHOLDER MAY THINK HIS OR HER VOTE IS NOT IMPORTANT, BUT IT IS VITAL.BY LAW, THE MEETING OF SHAREHOLDERS OF A FUND WILL HAVE TO BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF LESS THAN A QUORUM OF FUND SHARES ELIGIBLE TO VOTE IS REPRESENTED.IN THAT EVENT, THE FUND WOULD CONTINUE TO SOLICIT VOTES IN AN ATTEMPT TO ACHIEVE A QUORUM.CLEARLY, YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUND TO HOLD THE MEETING AS SCHEDULED, SO PLEASE RETURN YOUR PROXY CARD OR OTHERWISE VOTE PROMPTLY.YOU AND ALL OTHER FUND SHAREHOLDERS WILL BENEFIT FROM YOUR COOPERATION. Transfer of the Assets of DREYFUS ALPHA GROWTH FUND DREYFUS RESEARCH CORE FUND (Each, a Series of Dreyfus Manager Funds I) DREYFUS EQUITY GROWTH FUND (A Series of Dreyfus Funds, Inc.) To and in Exchange for Class A, Class C, Class I and Class Z Shares of DREYFUS RESEARCH GROWTH FUND, INC. COMBINED PROSPECTUS/PROXY STATEMENT MAY , 2011 Special Joint Meeting of Shareholders To Be Held on Thursday, August 11, 2011 This combined Prospectus/Proxy Statement is furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus Manager Funds I (the "Trust"), on behalf of Dreyfus Alpha Growth Fund ("Alpha Growth") and Dreyfus Research Core Fund ("Research Core"), and by the Board of Directors of Dreyfus Funds, Inc. (the "Company"), on behalf of Dreyfus Equity Growth Fund ("Equity Growth" and, together with Alpha Growth and Research Core, each, a "Fund" and collectively, the "Funds"), to be used at the Special Joint Meeting of Shareholders (the "Meeting") of the Funds to be held on Thursday, August 11, 2011, at 11:00 a.m., at the offices of The Dreyfus Corporation ("Dreyfus"), 200 Park Avenue, 8th Floor, New York, New York 10166, for the purposes set forth in the accompanying Notice of Special Joint Meeting of Shareholders.Shareholders of record at the close of business on May 18, 2011 are entitled to receive notice of and to vote at the Meeting. It is proposed, with respect to each Fund, that the Fund transfer all of its assets to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I and Class Z shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this combined Prospectus/Proxy Statement (with respect to the relevant Fund, the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to the Fund's shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Class A, Class C, Class I or Class Z shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Class A, Class B, Class C, Class I or Class F Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares, except that holders of Class B and Class F shares of a Fund will receive Class A shares and Class Z shares, respectively, of the Acquiring Fund.The Reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the Reorganization of their Fund. This combined Prospectus/Proxy Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know before voting on the proposal or investing in the Acquiring Fund. A combined Statement of Additional Information ("SAI") dated May , 2011, relating to this combined Prospectus/Proxy Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this combined Prospectus/Proxy Statement by reference, and other information regarding the Acquiring Fund and the Funds.A copy of the SAI is available without charge by calling 1-800-554-4611 (holders of Class F shares of Equity Growth should call 1-800-645-6561), or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Funds are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in a Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this combined Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. Each Fund and the Acquiring Fund are open-end management investment companies advised by Dreyfus.Each Fund and the Acquiring Fund have a similar investment objective and similar investment management policies.However, the investment practices and limitations of each fund (and the related risks) are not identical.Each Fund and the Acquiring Fund normally invest in growth stocks.Dreyfus is the investment adviser to the Acquiring Fund and each Fund.A comparison of each Fund and the Acquiring Fund is set forth in this combined Prospectus/Proxy Statement. The Acquiring Fund's Prospectus dated July 1, 2010 and Annual Report for its fiscal year ended February 28, 2011 (including its audited financial statements for the fiscal year) accompany this combined Prospectus/Proxy Statement.The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this combined Prospectus/Proxy Statement by reference.For a free copy of the Funds' most-recent Prospectuses and Annual Report for the fiscal year ended December 31, 2010 for Equity Growth, or Annual Reports for the fiscal year ended March 31, 2010 and Semi-Annual Reports for the fiscal period ended September 30, 2010 for Alpha Growth and Research Core, please call your financial adviser, or call 1-800-554-4611 (holders of Class F shares of Equity Growth should call 1-800-645-6561), visit www.dreyfus.com or write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. With respect to each Fund, shareholders are entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held.Holders of Class A, Class B, Class C, Class F and Class I shares of a Fund, as applicable, will vote together on the proposal for that Fund.Fund shares represented by executed and unrevoked proxies will be voted in accordance with the specifications made thereon.If the enclosed proxy card is executed and returned, it nevertheless may be revoked by giving another proxy before the Meeting.Also, any Fund shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.If you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal. As of March 31, 2011, the following numbers of Fund shares were issued and outstanding: Name of Fund Class A Shares Outstanding Class B Shares Outstanding Class C Shares Outstanding Class F Shares Outstanding Class I Shares Outstanding Alpha Growth N/A Equity Growth Research Core N/A Proxy materials will be mailed to shareholders of record on or about May , 2011. TABLE OF CONTENTS Summary Reasons for the Reorganizations Information about the Reorganizations Additional Information about the Acquiring Fund and the Funds Voting Information Financial Statements and Experts Other Matters Notice To Banks, Broker/Dealers and Voting Trustees and Their Nominees Exhibit A:Form of Agreement and Plan of Reorganization A-1 Exhibit B:Description of the Acquiring Fund's Board Members B-1 AS TO EACH FUND, APPROVAL OF AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this combined Prospectus/Proxy Statement, the Acquiring Fund's Prospectus, the Funds' Prospectuses and the form of Agreement and Plan of Reorganization (the "Plan") attached to this combined Prospectus/Proxy Statement as Exhibit A. Proposed Transaction.The Trust's Board, all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of Alpha Growth and Research Core or the Acquiring Fund, has unanimously approved the Plan for each of those Funds.In addition, the Company's Board, all of whose members also are not "interested persons" (as defined in the 1940 Act) of Equity Growth or the Acquiring Fund, has unanimously approved the Plan for that Fund.As to each Fund, as applicable, the Plan provides that, subject to the requisite approval of the Fund's shareholders, on the date of the Reorganization the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Class A, Class C, Class I and Class Z shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Class A, Class B, Class C, Class I and Class F Fund shares will receive a pro rata distribution of the Acquiring Fund's Class A, Class C, Class I and Class Z shares (or fractions thereof) having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares, except that holders of Class B shares of a Fund will receive Class A shares of the Acquiring Fund and holders of Class F shares of Equity Growth will receive Class Z shares of the Acquiring Fund.Thereafter, the Fund will cease operations and will be terminated as a series of the Trust or the Company, as applicable. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the respective Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization.No sales charge, redemption fee or contingent deferred sales charge ("CDSC") will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization, including by holders of Class B shares of a Fund who receive Class A shares of the Acquiring Fund in a reorganization, will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares. The Trust's Board and the Company's Board each has unanimously concluded, with respect to each Fund for which they are responsible, that the Reorganization is in the best interests of the Fund and its shareholders and the interests of the Fund's existing shareholders will not be diluted as a result of the transactions contemplated thereby.See "Reasons for the Reorganizations." Federal Income Tax Consequences.As a condition to the closing of each Reorganization, the respective Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.Certain tax attributes of each Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the capital loss carryforwards of the Fund; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations.See "Information about the Reorganizations—Federal Income Tax Consequences," "—Capital Loss Carryforwards" and "—Sale of Portfolio Securities." Comparison of the Funds and the Acquiring Fund.The following discussion is primarily a summary of certain parts of the Funds' Prospectuses and the Acquiring Fund's Prospectus.Information contained in this combined Prospectus/Proxy Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach.The Acquiring Fund and each Fund have similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth consistent with the preservation of capital as its primary investment objective and current income as its secondary investment objective.Alpha Growth seeks capital appreciation and Equity Growth seeks long-term growth of capital and income.Research Core seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the Standard & Poor's 500 Composite Stock Price Index ("S&P 500 Index").Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. Alpha Growth.To pursue its goal, Alpha Growth normally invests at least 80% of its net assets in stocks.Alpha Growth's portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within large- and mid-cap growth stocks in the U.S. stock market.Alpha Growth's portfolio managers use a proprietary valuation model that identifies and ranks stocks (Composite Alpha Ranking or "CAR") based on: · a long-term relative valuation model that utilizes forward looking estimates of risk and return; · an Earnings Sustainability ("ES") model that gauges how well earnings forecasts are likely to reflect changes in future cash flows.Measures of ES help the stock selection strategy by tilting the portfolio away from stocks with poor ES and tilting towards stocks with strong ES; and · a set of Behavioral Factors, including earnings revisions and share buybacks that provide the portfolio managers with information about potential misvaluations of stocks. This approach differs from conventional portfolio management in that, generally, Alpha Growth's portfolio managers will strictly adhere to the underlying models in selecting portfolio securities.In unusual circumstances, the portfolio managers may deviate from the models.Alpha Growth typically will hold between 50 and 100 securities selected using these models.Alpha Growth's portfolio managers will periodically rebalance the portfolio, which will result in changes in portfolio holdings.The portfolio managers may enhance the models from time to time, depending on their ongoing research efforts. Alpha Growth's portfolio managers construct the portfolio through a systematic structured approach, focusing on stock selection as opposed to making proactive decisions as to industry or sector exposure.Alpha Growth generally attempts to have a neutral exposure to sectors, industries and capitalizations relative to the Russell 1000® Growth Index, Alpha Growth's benchmark.Within each sector and style subset, Alpha Growth overweights the most attractive stocks and underweights or zero weights the stocks that have been ranked least attractive. Equity Growth.To pursue its goal, Equity Growth primarily invests in common stocks of large, well-established and mature companies that generally have long records of profitability and dividend payments and a reputation for high-quality management, products, and services.Equity Growth normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the S&P 500 Index, or the Nasdaq Composite Index.While a significant portion of these stocks normally would be expected to pay regular dividends, Equity Growth may invest in non-dividend paying companies if they offer better prospects for capital appreciation. Equity Growth's portfolio manager manages the Fund using a "growth style" of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time.The portfolio manager uses a consistent, bottom-up approach which emphasizes individual stock selection.The portfolio manager goes beyond Wall Street analysis and performs intensive qualitative and quantitative in-house research to determine whether companies meet Equity Growth's investment criteria.The portfolio manager monitors the securities in Equity Growth's portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive.The portfolio manager also may sell a security if an event occurs that contradicts the portfolio manager's rationale for owning it, such as deterioration in the company's financial fundamentals.In addition, Equity Growth's portfolio manager may sell a security if better investment opportunities emerge elsewhere or if Equity Growth's industry or sector weightings change. Research Core.To pursue its goal, Research Core normally invests at least 80% of its net assets in common stocks.Research Core invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise.As Research Core's portfolio managers, these analysts utilize a fundamental, bottom-up research process to identify investments for Research Core.Research Core invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation.The analysts, under the direction of the director of the core research team, determine Research Core's allocations among market sectors. Research Core typically sells a security when the research analyst responsible for the investment believes there has been a negative change in the fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. Acquiring Fund.To pursue its goals, the Acquiring Fund normally invests at least 80% of its net assets in common stocks.The Acquiring Fund invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise.As the Acquiring Fund's portfolio managers, these analysts utilize a fundamental, bottom-up research process to identify investments for the Acquiring Fund.The Acquiring Fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation.The analysts, under the direction of the director of the core research team, determine the Acquiring Fund's allocations among market sectors. The Acquiring Fund's portfolio is structured so that its sector weightings generally are similar to those of the Russell 1000® Growth Index, the Acquiring Fund's benchmark.The Russell 1000® Growth Index is an unmanaged index that measures the performance of those Russell 1000 Index companies (the 1,000 largest companies in the Russell 3000 Index (the 3,000 largest U.S. companies based on total market capitalization), which represents approximately 90% of the total market capitalization of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. The Acquiring Fund typically sells a security when the research analyst responsible for the investment believes there has been a negative change in the fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. All Funds.Each of the Fund's and the Acquiring Fund's stock investments may include common stocks, preferred stocks and convertible securities, including (to a limited degree for Research Core and the Acquiring Fund), those purchased in initial public offerings ("IPOs").Research Core and the Acquiring Fund may invest up to 25% of their assets in foreign securities, and Equity Growth may invest up to 30% of its assets in foreign securities.Alpha Growth does not invest in foreign securities, but it may invest in depositary receipts.Each of the Funds and the Acquiring Fund also may invest in exchange-traded funds ("ETFs") and similarly pooled investments in order to provide exposure to certain equity markets. Each of the Funds and the Acquiring Fund may, but are not required to, use derivatives, such as options, futures, options on futures (including those relating to stocks, indexes, foreign currencies and, for Equity Growth, interest rates) and, except for Alpha Growth, forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, as part of a hedging strategy or, with respect to Equity Growth, Research Core and the Acquiring Fund, to manage currency risk.Each fund also may engage in short-selling, although Alpha Growth may only engage in short-selling "against the box" (i.e., where the Fund owns or has an unconditional right to acquire at no additional cost the security sold short), typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The Acquiring Fund and each Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.Loans of portfolio securities may not exceed 33-1/3% of the value of a fund's total assets. None of the funds has any limitation regarding portfolio turnover.Alpha Growth, Equity Growth, Research Core and the Acquiring Fund may engage in short-term trading and each fund may have portfolio turnover rates in excess of 100%.A portfolio turnover rate of 100% is equivalent to a fund buying and selling all of the securities in its portfolio once during the course of a year.During the respective fund's indicated fiscal year, the portfolio turnover rates for Alpha Growth, Equity Growth, Research Core and the Acquiring Fund were 125.26% (March 31, 2010), 97.93% (December 31, 2010), 70.59% (March 31, 2010) and 101.09% (February 28, 2011), respectively, of the average value of the respective fund's portfolio. Each of Equity Growth and the Acquiring Fund is a "diversified" fund, which means that neither fund will, with respect to 75% of its total assets, invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies, and securities issued or guaranteed by the U.S. government, its agencies or instrumentalities).Alpha Growth and Research Core are "non-diversified" funds, which means that the proportion of each fund's assets that may be invested in the securities of a single issuer is not limited by the 1940 Act. For more information on the Funds' or the Acquiring Fund's investment management policies, see "Goal and Approach" in the relevant Prospectus and "Description of the [Company and] Fund[s]" in the relevant Statement of Additional Information. Alpha Growth and Research Core are series of the Trust, which is an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.Equity Growth is a series of the Company, which is a corporation organized under the laws of the State of Maryland.The Acquiring Fund also is a corporation organized under the laws of the State of Maryland.See "Certain Organizational Differences Between the Trust and the Acquiring Fund" below. Investment Risks.The principal risks associated with an investment in a Fund and the Acquiring Fund are similar.These risks are discussed below.An investment in the Acquiring Fund, as well as in each Fund, is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.It is not a complete investment program.The value of your investment in the Acquiring Fund, as in a Fund, will fluctuate, sometimes dramatically, which means you could lose money. · Risks of stock investing.Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods.There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices.The market value of a stock may decline due to general market conditions that are not related to the particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates, or adverse investor sentiment generally.A security's market value also may decline because of factors that affect a particular industry, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. · Growth stock risk.(All funds, except Research Core)Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns.Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, a fund's performance may sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). · Growth and value stock risk.(Research Core only)By investing in a mix of growth and value companies, Research Core assumes the risks of both.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns.Value stocks involve the risk that they may never reach their expected full market value, either because the market fails to recognize the stock's intrinsic worth, or the expected value was misgauged.They also may decline in price even though in theory they are already undervalued. · Foreign investment risk.(All funds, except Alpha Growth)Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. · Non-diversification risk.(Alpha Growth and Research Core only)Alpha Growth and Research Core are each non-diversified, which means that they may invest a relatively high percentage of their respective assets in a limited number of issuers.Therefore, Alpha Growth's and Research Core's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. In addition to the principal risks described above, the Funds and the Acquiring Fund, except as noted, are subject to the following additional risks. · Market sector risk.Each fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Derivatives risk.A small investment in derivatives could have a potentially large impact on a fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by a Fund or the Acquiring Fund will not correlate with the underlying instruments or the fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.A Fund or the Acquiring Fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. · Foreign currency risk.(All funds, except Alpha Growth)Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by a fund and denominated in those currencies.Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. · Leveraging risk.To the extent the Funds or the Acquiring Fund use leverage, such as, with respect to each Fund, borrowing money to purchase securities or engaging in reverse repurchase agreements, or, with respect to each Fund and the Acquiring Fund, entering into futures contracts or forward currency contracts, lending portfolio securities and engaging in forward commitment transactions, the respective fund's gains or losses may be magnified. · Short sale risk.Short sales involve selling a security the fund does not own in anticipation that the security's price will decline.Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as "covering" the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. · IPO risk.Although each fund typically invests in seasoned issuers, each fund may purchase securities of companies in IPOs or shortly thereafter.The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on a fund's performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value.As a fund's asset base increases, IPOs often have a diminished effect on such fund's performance. · Smaller company risk.(Research Core only)To the extent Research Core invests in small and midsize companies, Research Core will be subject to additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and Research Core's ability to sell these securities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group.Some of Research Core's investments will rise and fall based on investor perception rather than economic factors.Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. Each Fund and the Acquiring Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the respective fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Each Fund and the Acquiring Fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the respective fund's after-tax performance. Investing in pooled investment vehicles, such as ETFs which are investment companies, may involve duplication of advisory fees and certain other expenses. Under adverse market conditions, each Fund and the Acquiring Fund could invest some or all of their respective assets in U.S. Treasury securities and money market securities.Although a Fund or the Acquiring Fund would do this for temporary defensive purposes, this strategy could reduce the benefit from any upswing in the market.To the extent a Fund or the Acquiring Fund invests defensively in these securities, such fund might not achieve its investment objective.Each fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position. See "Investment Risks" in the relevant Prospectus and "Description of the Company and the Funds" (for the Funds) or "Description of the Fund" (for the Acquiring Fund) in the relevant Statement of Additional Information for a more complete description of investment risks. Sales Charges.The schedules of sales charges imposed at the time of purchase of Class A shares of a Fund and the Acquiring Fund are identical.The CDSCs imposed at the time of redemption on Class C shares for a Fund and the Acquiring Fund are identical.Class I shares of each Fund and the Acquiring Fund, Class F shares of Equity Growth and Class Z shares of the Acquiring Fund are not subject to any sales charges.Class B shares of the Funds are subject to a CDSC.See in the relevant Prospectus "Shareholder Guide" for a discussion of sales charges and the CDSC.As to each Fund, no sales charge or CDSC will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization, including by holders of Class B shares of a Fund who receive Class A shares of the Acquiring Fund in a reorganization, will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares.Shares of the Funds and the Acquiring Fund currently are not subject to any exchange or redemption fees. Fees and Expenses.The funds generally pay Dreyfus different management fees at different rates.Under their respective agreements with Dreyfus, Alpha Growth and the Acquiring Fund each has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the value of its average daily net assets.Under its agreement with Dreyfus, Research Core has agreed to pay Dreyfus a management fee at the annual rate of 0.70% of the value of its average daily net assets.Under its agreement with Dreyfus, Equity Growth has agreed to pay Dreyfus a management fee at the annual rate of 0.65% of the value of its average daily net assets up to and including $250 million, 0.60% of the value of its average daily net assets between $250 million and up to and including $500 million, 0.55% of the value of its average daily net assets between $500 million and up to and including $750 million, and 0.50% of the value of its average daily net assets over $750 million.For its last fiscal year, Equity Growth paid Dreyfus a management fee at the annual rate of 0.64% of the value of its average daily net assets. Certain classes of shares of the Funds had a higher annual expense ratio, and certain classes of shares of the Funds had a lower annual expense ratio, than the corresponding class of shares of the Acquiring Fund (with holders of Class B shares of the Funds receiving Class A shares of the Acquiring Fund and holders of Class F shares of Equity Growth receiving Class Z shares of the Acquiring Fund), as of each fund's most recent fiscal year end.For any class of shares of a Fund that had a lower total annual expense ratio than the corresponding class of shares of the Acquiring Fund, if Fund shareholders approve that Fund's reorganization, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of each class of shares of the Acquiring Fund do not exceed the total annual expense ratio of the corresponding class of shares of the Fund as of its most recent fiscal year end.Assuming each of the reorganizations is approved and consummated, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of Class A, Class C, Class I and Class Z shares of the Acquiring Fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25%, 2.05%, 0.95% and 1.01%, respectively. The fees and expenses set forth below for Alpha Growth and Research Core are as of each such Fund's fiscal year ended March 31, 2010, for Equity Growth are as of Equity Growth's fiscal year ended December 31, 2010, and for the Acquiring Fund are as of its fiscal year ended February 28, 2011.The "Pro Forma After Reorganizations" operating expenses information set forth below is based on the fees and expenses of each fund, as of the fiscal year end noted above, as adjusted showing the effect of all of the Reorganizations.If approved by a Fund's shareholders, the Reorganization will be consummated for that Fund whether or not the shareholders of the other Funds approve the Reorganization of their Fund.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the share prices. It is anticipated that the most likely expense ratio for the combined fund will be achieved as a result of all of the Reorganizations being approved and consummated.Assuming each Reorganization is approved and consummated, as a result of Dreyfus' contractual undertaking, each class of shares of the combined fund will have a net annual operating expense ratio that is the same as (Class A and Class C shares of Equity Growth) or lower than (all other classes of each Fund) that of the corresponding class of shares of each Fund (with holders of Class B shares of each Fund receiving Class A shares of the Acquiring Fund and holders of Class F shares of Equity Growth receiving Class Z shares of the Acquiring Fund).The most favorable expense ratio for Class A and Class C shares of the combined fund results if only the Reorganization of Equity Growth is approved and consummated.The most favorable expense ratio for Class I shares of the combined fund results if either the Reorganization of Alpha Growth is approved and consummated or the Reorganizations of Alpha Growth and Equity Growth are approved and consummated.The most favorable expense ratio for Class Z shares of the combined fund results if either all the Reorganizations are approved and consummated or the Reorganizations of Alpha Growth and Equity Growth are approved and consummated.The least favorable expense ratio for each class of shares of the combined fund will result if only the Reorganization of Research Core is approved and consummated and, with respect to Class Z shares, if either only the Reorganization of Alpha Growth is approved and consummated or the Reorganizations of Alpha Growth and Research Core are approved and consummated. The following tables present the estimated operating expenses as a result of the shareholders of each Fund approving its Reorganization into the Acquiring Fund.Because each Fund's participation in a Reorganization is not contingent on whether a Reorganization is approved by any of the other Funds, several pro forma Acquiring Fund combinations are possible and the effects on expenses for all possible combinations, including contractual undertakings by Dreyfus to waive receipt of its fees and/or assume the expenses of the combined fund so that the net annual operating expense ratio of each class does not exceed the total annual operating expense ratio of the classes of the funds involved in each combination, are not illustrated in the expense tables below, but certain scenarios are noted in the footnotes to the expense tables below. Alpha Growth Class A Equity Growth Class A Research Core Class A Acquiring Fund Class A Pro Forma After Reorganizations Acquiring Fund Class A Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% 5.75% 5.75% 5.75% 5.75% Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none1 none1 none1 none1 none1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.64% 0.70% 0.75% 0.75% Distribution (12b-1) fees none none none none none Other expenses (including shareholder services fees) 0.59% 0.61% 0.86% 0.61% 0.56% Total annual fund operating expenses 1.34% 1.25% 1.56% 1.36% 1.31% Fee waiver and/or expense reimbursement N/A N/A N/A2 N/A (0.06)%3 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 1.34% 1.25% 1.56% 1.36% 1.25%4,5 Alpha Growth Class B Equity Growth Class B Research Core Class B Acquiring Fund Class A Pro Forma After Reorganizations Acquiring Fund Class A Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none 5.75% 5.75% Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) 4.00% 4.00% 4.00% none1 none1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.64% 0.70% 0.75% 0.75% Distribution (12b-1) fees 0.75% 0.75% 0.75% none none Other expenses (including shareholder services fees) 0.70% 1.33% 0.94% 0.61% 0.56% Total annual fund operating expenses 2.20% 2.72% 2.39% 1.36% 1.31% Fee waiver and/or expense reimbursement N/A N/A N/A2 N/A (0.06)%3 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 2.20% 2.72% 2.39% 1.36% 1.25%4,5 Alpha Growth Class C Equity Growth Class C Research Core Class C Acquiring Fund Class C Pro Forma After Reorganizations Acquiring Fund Class C Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) 1.00% 1.00% 1.00% 1.00% 1.00% Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.64% 0.70% 0.75% 0.75% Distribution (12b-1) fees 0.75% 0.75% 0.75% 0.75% 0.75% Other expenses (including shareholder services fees) 0.60% 0.66% 0.79% 0.82% 0.56% Total annual fund operating expenses 2.10% 2.05% 2.24% 2.32% 2.06% Fee waiver and/or expense reimbursement N/A N/A N/A2 N/A (0.01)%3 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 2.10% 2.05% 2.24% 2.32% 2.05%4,6 Alpha Growth Class I Equity Growth Class I Research Core Class I Acquiring Fund Class I Pro Forma After Reorganizations Acquiring Fund Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none none none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.64% 0.70% 0.75% 0.75% Distribution (12b-1) fees none none none none none Other expenses 0.22% 0.36% 0.45% 0.25% 0.20% Total annual fund operating expenses 0.97% 1.00% 1.15% 1.00% 0.95% Fee waiver and/or expense reimbursement N/A N/A N/A2 N/A (0.00)%3 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 0.97% 1.00% 1.15% 1.00% 0.95%4,7 Equity Growth Class F Acquiring Fund Class Z Pro Forma After Reorganizations Acquiring Fund Class Z Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.64% 0.75% 0.75% Distribution (12b-1) fees 0.03% none none Other expenses (including shareholder services fees) 0.34% 0.25% 0.17% Total annual fund operating expenses 1.01% 1.00% 0.92% Fee waiver and/or expense reimbursement N/A N/A (0.00)%3 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 1.01% 1.00% 0.92%4,8 1. Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 2. Pursuant to an existing expense cap undertaking, Dreyfus has contractually agreed, until August 1, 2011, to waive receipt of its fees and/or assume the expenses of Research Core, so that the expenses of Research Core (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.30%, 2.05%, 2.05% and 1.05% for Class A, Class B, Class C and Class I shares, respectively.Because this expense cap undertaking is not expected to be extended after August 1, 2011, it is not reflected in the expense ratios above for Research Core. 3. Assuming each of the Reorganizations is approved and consummated, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the pro forma combined fund until at least December 31, 2012, so that the expenses of Class A, Class C, Class I and Class Z shares of the pro forma combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25%, 2.05%, 0.95% and 1.01%, respectively. 4. If only the Reorganization of Research Core is approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class A, Class C, Class I and Class Z shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) would be 1.33%, 2.08%, 0.95% and 0.96%, respectively. 5. If only the Reorganization of Equity Growth is approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class A shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) would be 1.21%. 6. If only the Reorganization of Equity Growth is approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class C shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) would be 2.01%. 7. If either only the Reorganization of Alpha Growth is approved and consummated or only the Reorganizations of Alpha Growth and Equity Growth are approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class I shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) would be 0.92%. 8. If only the Reorganizations of Alpha Growth and Equity Growth are approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class Z shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) also would be 0.92%.If either only the Reorganization of Alpha Growth is approved and consummated or only the Reorganizations of Alpha Growth and Research Core are approved and consummated, total annual fund operating expenses, after fee waiver and/or expense reimbursement, of Class Z shares of the combined fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) would be 0.96%. EXAMPLE The Example below is intended to help you compare the cost of investing in a Fund, the Acquiring Fund and the combined fund assuming all of the Reorganizations are approved and consummated.The Example assumes you invest $10,000 in the respective fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the respective fund's operating expenses remain the same.The "Pro Forma After Reorganizations" Examples are based on the operating expenses of the funds, as of the respective fiscal year ends noted above, as adjusted showing the effect of the Reorganizations.The one-year and the first year of the three-, five- and ten-years for the Pro Forma After Reorganizations Example below are based on net operating expenses, which reflect any applicable expense waiver/reimbursement arrangements by Dreyfus.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A 1 Year 3 Years 5 Years 10 Years Alpha Growth Equity Growth Research Core Acquiring Fund Pro Forma After Reorganizations Acquiring Fund* Class B** 1 Year 3 Years 5 Years 10 Years Alpha Growth $623/$223 $988/$688 $1,380/$1,180 $2,116/$2,116*** Equity Growth $675/$275 $1,144/$844 $1,640/$1,440 $2,364/$2,364*** Research Core $642/$242 $1,045/$745 $1,475/$1,275 $2,331/$2,331*** Acquiring Fund—Class A Shares $706/$706 $981/$981 $1,277/$1,277 $2,116/$2,116 Pro Forma After Reorganizations Acquiring Fund—Class A Shares* $695/$695 $961/$961 $1,246/$1,246 $2,058/$2,058 Class C** 1 Year 3 Years 5 Years 10 Years Alpha Growth $313/$213 $658/$658 $1,129/$1,129 $2,431/$2,431 Equity Growth $308/$208 $643/$643 $1,103/$1,103 $2,379/$2,379 Research Core $327/$227 $700/$700 $1,200/$1,200 $2,575/$2,575 Acquiring Fund $335/$235 $724/$724 $1,240/$1,240 $2,656/$2,656 Pro Forma After Reorganizations Acquiring Fund* $308/$208 $645/$645 $1,108/$1,108 $2,389/$2,389 Class I 1 Year 3 Years 5 Years 10 Years Alpha Growth Equity Growth Research Core Acquiring Fund Pro Forma After Reorganizations Acquiring Fund* Class F 1 Year 3 Years 5 Years 10 Years Equity Growth Acquiring Fund—Class Z shares Pro Forma After Reorganizations Acquiring Fund—Class Z shares* * Assumes consummation of all of the Reorganizations.As discussed above, an unfavorable vote by shareholders of one of the Funds will not affect the consummation of the Reorganization of another Fund.As such, there could be other combinations of consummated Reorganizations, resulting in different expenses for the resulting combined fund. **
